869 F.2d 1490
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Christopher GLUMB, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 88-1743.
United States Court of Appeals, Sixth Circuit.
Feb. 10, 1989.

Before ENGEL, Chief Judge, MERRITT and DAVID A. NELSON, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Petitioner appeals the denial of his request for a writ of error coram nobis.  He sought to invalidate a 1985 guilty plea and conviction for conspiracy to manufacture, possess, and distribute counterfeit Federal Reserve notes.  The basis of the petition was Glumb's contention that the trial court failed to establish a factual basis for the guilty plea in accordance with Fed.R.Crim.P. 11(f).


3
Upon consideration, we affirm the district court's denial of the petition.  Our review of the record, including the plea colloquy in question, convinces us that the district court correctly found the proceedings free of the degree of error which would have rendered them fundamentally unjust.   Flippins v. United States, 747 F.2d 1089, 1091 (6th Cir.1984) (per curiam), later appeal, Flippins v. United States, 808 F.2d 16 (6th Cir.), cert. denied, --- U.S. ----, 107 S.Ct. 2197 (1987).  We are satisfied petitioner entered the plea with full knowledge of the crime charged and that there was an adequate factual basis for the plea.


4
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.